COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      B.H. v. Department of Family and Protective Services

Appellate case number:    01-11-00704-CV

Trial court case number: 9823370

Trial court:              309th District Court of Harris County

       On February 14, 2014, appellant, B.H., in conjunction with her motion to recuse, filed a
“Motion to Report Fraud upon the Courts and . . . Motion to Request Sanctions,” alleging
inaccuracies in the appellate record. We deny the motion.
         With respect to the reporter’s record, appellant states that portions of testimony were
deleted from the reporter’s record. In regards to the clerk’s record, appellant states that
“Appellant’s motions and exhibits” were omitted from the clerk’s record. However, appellant
fails to point to any specific portions of either the reporter’s record or clerk’s record that are
inaccurate or missing. If appellant contends that a specific document actually filed with the trial
court clerk in cause number 9823370 has been omitted from the clerk’s record, appellant should
request a supplemental record from the trial court clerk. See TEX. R. APP. P. 34.5(c). If appellant
contends that anything relevant is omitted from the reporter’s record, appellant may, by letter,
direct the court reporter to file a supplemental record containing the omitted item. See TEX. R.
APP. P. 34.6(d). If the reporter’s record contains any inaccuracies, the parties should notify the
Court of any agreement they make to correct the record or appellant should notify this Court of
the specific dispute regarding the accuracy of the record, so that we may submit the dispute to
the trial court for resolution. See TEX. R. APP. P. 34.6(e)(1), (3).
       Accordingly, we DENY appellant’s motion. To the extent that appellant’s motion seeks
any other relief, including, but not limited to, dismissal or sanctions, such relief is also DENIED.
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court

Date: March 13, 2014